          Case 3:18-cr-00195-JAM Document 85 Filed 04/03/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                                     No. 3:18-CR-195 (JAM)

               v.

FAREED AHMED KHAN                                            April 3, 2019

                                  NOTICE OF APPEARANCE

       Please enter my appearance for the United States of America in addition to those

appearances already on file.

                                      Respectfully submitted,

                                      JOHN H. DURHAM
                                      UNITED STATES ATTORNEY

                                      /s/
                                      WILLIAM J. NARDINI
                                      ASSISTANT UNITED STATES ATTORNEY
                                      United States Attorney’s Office
                                      157 Church Street, 25th Floor
                                      New Haven, CT 06510
                                      Federal Bar No. CT16012
                                      william.nardini@usdoj.gov
                                      203-821-3700
                                      Fax: 203-773-5376



                                  CERTIFICATE OF SERVICE

        This is to certify that on April 3, 2019, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by email to all parties by operation of the Court’s electronic filing system or by mail on anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                      /s/ William J. Nardini
                                      ___________________________________
                                      WILLIAM J. NARDINI
                                      ASSISTANT UNITED STATES ATTORNEY
